Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-2,4-8,11 and 13-22 as presented in the listing of claims below are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given by Raquel Pacheco (Reg. No. 58,401) on 02/04/2022.

Listing of Claims

1.	(Currently Amended) A computer-implemented method comprising:	determining, by a computing device, location data corresponding to a location of a user;	accessing, by the computing device, candidate locations for a pickup of the user, based on the location data corresponding to the location of the user;	generating, by the computing device, a safety score for each of the candidate locations based on a crime rate for each candidate location applied to GPS measurements, the GPS measurements generated based on 

2.	(Previously Presented) The method of claim 1, wherein the computing device is associated with the user and the location data comprises geographical coordinates corresponding to a location of the computing device, or the computing device is part of a server system and the location data comprises geographical coordinates received from a client computing device associated with the user.

3.	(Canceled)

4.	(Original) The method of claim 1, wherein accessing candidate pickup locations comprises accessing one or more data sources to search and retrieve predetermined pickup or drop-off locations corresponding to the location of the user.

5.	(Previously Presented) The method of claim 1, wherein generating the safety score is further based on at least one of historical data such as popularity or frequency of pickup or drop-off of the candidate location, a fastest route, a shortest route, or a most scenic route.

6.	(Currently Amended) The method of claim 1, wherein generating the safety score is further 

7.	(Original) The method of claim 6, wherein the ambient light level is calculated based on at least one factor of a day of the week, a time of the day, or a month of the year.

8.	(Original) The method of claim 6, wherein the ambient light sensor data comprises weights associated with a reliability of sensor data from different types of computing devices of the plurality of computing devices.

9.	(Canceled)

10.	(Canceled) 

11.	(Previously Presented) The method of claim 1, further comprising:	discarding candidate locations with safety scores below a specified threshold before selecting the safe pickup location.

12.	(Canceled)

13.	(Previously Presented) The method of claim 1, wherein the safety score is generated using a machine learning model for a specific time of day.

a crime rate for each candidate location applied to GPS measurements, the GPS measurements generated based on 

15.	(Previously Presented) The computing device of claim 14, wherein generating the safety score is further based on at least one of historical data such as popularity or frequency of pickup or drop-off of the candidate location, a fastest route, a shortest route, or a most scenic route.

16.	(Currently Amended) The computing device of claim 14, wherein generating the safety score is further 

17.	(Original) The computing device of claim 16, wherein the ambient light sensor data comprises weights associated with a reliability of sensor data from different types of computing devices of the plurality of computing devices.

18.	(Previously Presented) The computing device of claim 14, wherein the operations further comprise:	discarding candidate locations with safety scores below a specified threshold before selecting the safe pickup location.

19.	(Original) The computing device of claim 14, wherein the safety score is generated using a machine learning model for a specific time of day.

20.	(Currently Amended) A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising:	determining location data corresponding to a location of a user;	accessing candidate locations for pickup of the user , based on the location data corresponding to the location of the user;	generating a safety score for each of the candidate locations based on a crime rate for each candidate location applied to GPS measurements, the GPS measurements generated based on 

21.	(Currently Amended) The method of claim 1, wherein generating the safety score is further based on the signal to noise ratio of a GPS signal for each candidate location and at least one of a number of visible satellites, a pattern of satellite visibility, [[and]] or a spread of visible satellites.  

22.	(Previously Presented) The method of claim 6, further comprising: 
	generating a brightness profile for each candidate location based on the ambient light level; and
	storing the brightness profile as data associated with each candidate.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art Flier et al. (US 20170059347 A1) teaches determining the location of a user, determining candidate locations for pickup, scoring the candidate locations where the score can be based on safety, ranking the candidate locations based on score, and providing a route to candidate locations.


Regarding claims 1, 14, and 20 taken independently or in combination with the prior art of record fails to teach or render obvious “generating a safety score for each of the candidate locations based on a crime rate for each candidate location applied to GPS measurements, the GPS measurements generated based on a signal to noise ratio of a GPS signal for each candidate location”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Smith et al. (US 10152053 B1) teaches “The systems and methods described here not only consider possible interactions between multiple passengers (and potentially the drivers themselves), but also may enable routing and pick-up determinations to be made based on the safety and/or comfort level of a passenger prior to pick-up based on any number of factors, such as a crime rate, time of day, or demographics and/or behavior of people proximate to the passenger.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668